DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, ‘to be offset from the abrasive by an offset’ is unclear. Should it say by ‘an offset distance?’ The phrase ‘on account of which’ is unclear. What does ‘on account’ mean? How is the depth ‘adjustable?’
	Claim 2, the range includes the numeral “1” but no units. This makes the range ‘1 to 5mm’ indefinite.
	Claim 4, the entire claim is unclear. How is the abutment surface ‘developed?’ Is this part of the claim limitations (method of making?) How is slippage ‘prevented?’ The phrase ‘of a grinding apparatus having the grinding element’ is unclear to the exact limitations and how this limits the grinding element of claim 1. There is no ‘grinding apparatus’ recited and it is unclear how this correlates to the grinding element.
	The preamble of claim 9.  The phrase ‘a use of grinding’ is unclear. This looks to be a method of using claim and should be written ‘A method of grinding: the method comprising: providing a grinding apparatus having a grinding element……positioning the abutment….repairing a workpiece by grinding, wherein a grinding depth is adjustable..”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 2005/102603 (referred as WO’603).
WO’603 discloses 1. A grinding element 5/6, comprising: an abrasive surface 5; and an abutment surface 12/13 (bottom of 6), wherein the abutment surface 12/13 is positioned so as to be offset from the abrasive surface by an offset “Y” (Fig 5), on account of which a grinding depth is adjustable (plate 6 can have a determined offset “Y” or be an adjustable surface 17/18 (Fig 6).  
3. The grinding element as claimed in claim 1, wherein the grinding element 5/6 is configured so as to be multi-tiered, wherein a first tier 5 and a second tier 6 are releasably fastened to one another (Fig 2).  
As best understood, WO’603 discloses 4. The grinding element as claimed in claim 1, wherein the abutment surface 12/13 is developed for preventing any slippage of a grinding apparatus having the grinding element as 12/13 keep element 5 from slipping or apparatus 2 from slipping (Fig 4A).  
5. The grinding element as claimed in claim 1, wherein the grinding element 5 is a grinding belt or a grinding disk.  
6. A grinding apparatus 1, comprising a grinding element 5/6 as claimed in claim 1.  
7. The grinding apparatus 1 as claimed in claim 6, wherein the grinding element 5 is a grinding belt, and a bearing face 6 for the grinding belt forms the abutment surface 12/13.  
8. The grinding apparatus 1 as claimed in claim 6, wherein the grinding apparatus is a filing sander (Abstract).  
As best understood, WO’603 discloses 9. A use of a grinding apparatus 1 comprising a grinding element 5/6, wherein the grinding element includes an abrasive surface 5 and an abutment surface 12/13 of 6, the use comprising: positioning the abutment surface 12/13 offset from the abrasive surface 5 by an offset amount “Y”; and capable of performing bodywork repair on work 15 by grinding via the grinding apparatus 1, wherein a grinding depth “y” is adjustable by changing the offset amount (by changing plates 6 with different distance “Y” or by adjustable plate 6 (via 17/18-Fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’603, alone.
	Wo’603 does not specifically say the offset distance is 1-5mm but discloses that the “Y” offset amount is a “defined deptht.” (Page 7, line 25) and wherein the plate 6 can be have adjustable depths (Page 7, line 29-Fig 6). 
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use a plate with offset of 1-5mm or to use the adjustable depth plate to have a depth of 1-5mm, based on desired sanding depth and the exact depth is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar abrading devices with abrading at different heights.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 7, 2022 

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723